Title: To Thomas Jefferson from Thomas Beale Ewell, 9 December 1807
From: Ewell, Thomas Beale
To: Jefferson, Thomas


                        
                            Navy Yard Wednesday 9th. Decr. 07.
                        
                        Doctor Ewell offers his respects to the President: Having lately purchased a most valuable work of the
                            Surgeon, of whose writings Mr. Jefferson has expressed favorable sentiments—he takes the liberty to send it for
                            inspection. He does this the more readily, as the work is not only admitted to be the best of its kind, but contains
                            (particularly the 2d. vol.) important doctrines—an acquaintance with which would prove agreeable to more than
                            physicians—to Philosophers.
                    